.By the court.
It has been truly said,'that where the law gives a special jurisdiction to any body of men, it must be strictly pursued. Courts of justice are bound to watch their conduct narrowly and investigate it minutely. The peace of society and the security of property are intimately connected with and depend on such inquiries. Can any man be safe in the tenure of his lands, if they are liable, at the will and pleasure of county commissioners, to be sold through partiality or caprice, without treading in the path of their duty as sworn public officers ? An exact and punctual adherence to the laws can alone divest the title of lands, on a sale for non-payment of taxes. The regular advertisements of the commissioners must be fully and clearly proved. The law makes it an ^indispensable preliminary; and agreeably hereto, was the decision of Shippen and Smith Justices, at Sunbury, May assizes, 1795, in the case of the lessee of Abraham East v. Edward Grimes. On this ground merely, without taking notice of the other exception, the rule for a new trial must be made absolute.
It is very clear, that the act of assembly of 26th March 1785, does not respect the deeds executed by sheriffs under commissioners’ sales for taxes. The distant holders of lands stand in a very different situation’from parties impleaded in court, as has been correctly stated by the plaintiff’s counsel. “ The want of any writ of fieri facias, levari facias, or venditioni exponas, or any returns thereupon, shall not defeat, avoid or prejudice any sheriff’s deeds.” The enumeration of these particulars, which are technical appropriate terms of the ordinary process of a court of justice, shows the sense of the makers of the law, and that the sheriff’s sales intended to be thus guarded and protected, vtere confined to those made by the proper officers in the execution of the judicial process of a tribunal of justice. As the deed of the defendant is not within the letter of the act, neither is it in our appréhension, within the spirit or equity of it.
Rule for new trial made absolute.
A case was afterwards made for the opinion of the court, stating the preceeding facts which appeared on the trial; and in March term 1799, judgment was given by the whole court for the plaintiff, Mr. Sitgreaves for the plaintiff, declining to argue the case.